Title: To George Washington from Abraham Baldwin, 18 February 1794
From: Baldwin, Abraham
To: Washington, George


          
            Sir
            Philadelphia 18th Feby 1794
          
          The office of Marshal in the district of Georgia being vacant by the death of Majr
            Forsyth, I have been requested to submit to your consideration the names of the
            following persons as candidates for that office.
          In Savannah and its vicinity
          John BerrienRichard
            CarnesSamuel Hammond
          In Augusta and its vicinity
          Amasa Jackson Philip Clayton James
            Mason Simmons Daniel Gaines Nicholas Bugg George Hull
          The original letters on this subject I have not thought it necessary to transmit, and
            have only to add that the Candidates are all personally known to me, and I shall be ready to give any information in my
            power respecting either of them, should other information not be sufficient to determine
            the President in the appointment. with the most profound
            respect, I am sir, your obedient humble servant
          
            Abr. Baldwin
          
        